WALKER, J.
To constitute an assault, there must be the commencement of an act, which, if not prevented, would produce a battery. — State v. Blackwell, 9 Ala. 79; State v. Davis, 1 Iredell’s Law R. 125; Bishop on Criminal Law, 409; 2 Archbold’s Criminal Law, (Waterman’s Notes,) 282-83; Roscoe’s Criminal Evidence, 287. The drawing of a pistol, without presenting or cocking it, is not the commencement of such an act. The court erred, therefore, in the charge given.
The judgment of the court below is reversed, and the •cause remanded.
Rice, C. J., not sitting.